DETAILED ACTION
This communication is responsive to the Amendment filed December 27, 2020.  Claims 1-17 are currently pending.
The rejections of claims 2, 7, 8, and 10-13 under 35 USC 112 set forth in the Office Action dated October 6, 2020 are WITHDRAWN due to Applicant’s responsive amendments.
The rejections of claims 4-6 under 35 USC 112 set forth in the October 6 Office Action are MAINTAINED for the reasons set forth below.
The rejections of claims 1-9 under 35 USC 102 or 103 set forth in the October 6 Office Action are WITHDRAWN due to Applicant’s amendments overcoming the rejections.
Claims 1-9 are newly REJECTED for the reasons set forth below.  Claims 10-17 are REJECTED for the reasons set forth below.
Because these rejections are necessitated by amendment, this action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-7 and 15-17 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 4-6, the rejections set forth in the October 6 Office Action are maintained.  (See October 6 Office Action at paragraphs 9 and 10, which are incorporated by reference herein.)  Applicant has not amended the claims to overcome the rejections, nor has Applicant provided any argument as to why the rejections should be withdrawn.

Regarding claim 7, the phrase “the hydrocarbylalkoxy silicon” in line 1 lacks sufficient antecedent basis.  Applicant amended claim 1 (from which claim 7 depends) by deleting “a hydrocarbylalkoxy silicon” in (3).  In addition, the phrase “the composite consisting of  a hydrocarbylalkoxysilicon and a fatty acid organic acid ester composite” (emphasis added)). 

Regarding claim 15, the phrase “di-n-butyl phthalate” lacks sufficient antecedent basis because claim 1 (from which claim 15 depends) recites only the broader aromatic diaciddialkyl ester.

Regarding claim 16, the phrases “di-n-butyl phthalate” and “9,9-bis(methoxymethyl)fluorene” lack sufficient antecedent basis because claim 1 (from which claim 16 depends) recites only the broader aromatic diaciddialkyl ester and 1,3-diether.

Regarding claim 17, claim 17 does not recite any particular steps applying the catalyst to produce “various grades of polyolefins having different properties.”  It is not clear what “various grades” means.  Claim 17 is so vague as to be unexaminable because the particular processes are unstated.  It is not clear how “various grades” of polyolefins are produced.  Different monomers?  A mixed catalyst system comprising the catalyst of claim 1?  Different reaction conditions?  Any or all of these?  Claim 17 provides no guidance to a person of ordinary skill as to how the claimed application is to be accomplished.  The examiner asks that Applicant amend claim 17 to clearly state the contemplated process by which various grades of polyolefins are produced and will substantively examine the claim at that time.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morini et al. (US 6,395,670).
Regarding claims 1-3 and 9, Morini teaches a catalyst for the polymerization of propylene comprising a catalyst component, AlEt3, and dicyclopentyldimethoxy silane (corresponding to components (A), (B), and (C), respectively).  (Abstract; Ex.3; Polymerization Ex. 15.)  The catalyst component comprises MgCl2, a Ti-based moiety, and two internal electron donors – 9,9-bis(methoxymethyl)fluorene and diisobutylphthalate.  (col. 10, line 65 – col. 11, line 22; Table 1.)
The difference between Ex. 15 of Morini and the present claims is that Ex.15 of Morini uses dicyclopentyldimethoxy silane as the external electron donor, rather than one of the electron donors recited in claim 1.  However, Morini more generally teaches that esters are suitable electron donors (see col. 8, lines 36-37), and that ethyl-p-ethoxy benzoate is a preferred external electron donor, as indicated by its use in Examples 26 and 27.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted ethyl-p-ethoxy benzoate (an See MPEP 2143(I)(B).)

Regarding claim 4, Morini teaches that the titanium is present in the amount of 3.7 wt.%, and the 9,9-bis(methoxymethyl)fluorene is present in the amount of 7.6 wt. % (see Table 1), both of which are within the claimed range.  (Ex. 3.)
There are two differences between Example 3 of Morini and claim 4.  
First, Morini is silent as to the amount of magnesium present in the catalyst component.  However, Morini more generally teaches that the internal donors are present in an amount such that the molar ratio of internal donors to Mg is preferably 0.05 to 0.5.  (col. 7, line 65 – col. 8, line 1.)  Applying this preferred ratio to Example 3, wherein the total amount of internal donors is 0.057 mol, the amount of Mg present ranges from  2.77 to 27.7 wt.%, which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Morini.
Second, the amount of diisobutylphthalate present in the catalyst component of Morini is slightly above the claimed range (7.6 wt.%, versus a range of 1.0 – 7.0 wt.%).  However, Morini more generally teaches that the molar ratio of internal donors is 0.2 to 20:1 (diether:phthalate).  (col. 8, lines 1-4.)  Applying this ratio to Example 3, wherein the amount of diether present is 7.6 wt.%, the amount of phthalate present may range from 0.42 to 41.8.wt.%, which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Morini.

Regarding claim 5, as noted above, Morini teaches the general ratio of diether to phthalate as 0.2 to 20:1.  Thus, the molar ratio of 9,9-bis(methoxymethyl)fluorene to diisobutylphthalate is 0.5-50:10, which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Morini.

Regarding claim 6, claim 6 is a product-by-process claim in which patentability is determined by the product made (i.e., the claimed catalyst, including the catalyst component), not the recited process.  In this instance, because Morini renders claim 1 obvious, claim 6 is likewise obvious.  In addition, the examiner notes that Morini teaches the process a) for forming the catalyst component.  (See col. 10, line 65 – col. 11, line 23.)

Regarding claim 8, Morini teaches a catalyst comprising ethyl-p-ethoxy benzoate as an external electron donor.  (See paragraph 14 above, which is incorporated by reference herein.)  Claim 8 recites the molar ratio of hydroxycarbylalkoxy silane to organic acid ester (presumably in the recited composite), but does not limit the external donor to only the composite.  That is, because claim 8 also includes the limitations of claim 1 (from which claim 8 depends), claim 8 also includes the limitation that the external electron donor is an organic acid ester. Because Morini teaches such a catalyst, claim 8 is rendered obvious by Morini.

Regarding claims 10-13, Morini teaches that the polymerization process discussed above (using the catalysts discussed above) is a gas-phase polymerization process conducted in a fluidized bed reactor.  (col. 9, lines 45-48.)  This teaching satisfies requirement (1).

Regarding claim 14, although Ex. 3 of Morini (discussed above in paragraph 14) uses diisobutyl phthalate as the aromatic diaciddialkyl ester, Morini also teaches that di-n-butyl phthalate is a preferred internal donor.  (col. 6, lines 9-16.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted di-n-butyl phthalate in place of diisobutyl phthalate of Ex. 3 of Morini with the predictable result of forming a polymerization catalyst because Morini identifies di-n-butyl phthalate as a useful internal donor.  (See MPEP 2143(I)(B).)  

Regarding claim 15, Morini teaches that the titanium is present in the amount of 3.7 wt.%, and the 9,9-bis(methoxymethyl)fluorene is present in the amount of 7.6 wt. % (see Table 1), both of which are within the claimed range.  (Ex. 3.)
There are three differences between Example 3 of Morini and claim 4.  
First, Morini is silent as to the amount of magnesium present in the catalyst component.  However, Morini more generally teaches that the internal donors are present in an amount such that the molar ratio of internal donors to Mg is preferably 0.05 to 0.5.  (col. 7, line 65 – col. 8, line 1.)  Applying this preferred ratio to Example 3, wherein the total amount of internal donors is 0.057 mol, the amount of Mg present ranges from  2.77 to 27.7 wt.%, which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Morini.
Second, Example 3 of Morini incorporates diisobutylphthalate, rather than the recited di-n-butyl phthalate.  However, as discussed above in paragraph 22 regarding claim 14, it would have been obvious to one of ordinary skill in the art to have substituted di-n-butyl phthalate in place of the diisobutyl phthalate.  
Third, the amount of phthalate present in the catalyst component of Morini is slightly above the claimed range (7.6 wt.%, versus a range of 1.0 – 7.0 wt.%).  However, Morini more generally teaches that the molar ratio of internal donors is 0.2 to 20:1 (diether:phthalate).  (col. 8, lines 1-4.)  Applying this ratio to Example 3, wherein the amount of diether present is 7.6 wt.%, the amount of phthalate present may range from 0.42 to 41.8.wt.%, which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Morini.

Regarding claim 16, as noted above, Morini teaches the general ratio of diether to phthalate as 0.2 to 20:1.  Thus, the molar ratio of 9,9-bis(methoxymethyl)fluorene to diisobutylphthalate is 0.5-50:10, which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Morini.
Further, as noted above in paragraph 22 regarding claim 14, it would have been obvious to one of ordinary skill in the art to have substituted di-n-butyl phthalate in place of the diisobutyl phthalate.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morini et al. (US 6,395,670) as applied to claim 1 above, and further in view of Sheard et al. (WO 2015/065990).
Regarding claim 7, as discussed above, Morini teaches a catalyst for the polymerization of propylene comprising a catalyst component, AlEt3, and dicyclopentyldimethoxy silane (corresponding to components (A), (B), and (C), respectively).  (Abstract; Ex.3; Polymerization Ex. 15.)  The catalyst component comprises MgCl2, a Ti-based moiety, and two internal electron donors – 9,9-bis(methoxymethyl)fluorene and diisobutylphthalate.  (col. 10, line 65 – col. 11, line 22; Table 1.)
The difference between Ex. 15 of Morini and claim 7 is that Ex.15 of Morini uses dicyclopentyldimethoxy silane as the external electron donor, rather than one of the electron donors recited in claim 7.  
Sheard teaches a Ziegler-Natta catalyst system for the polymerization of a propylene/ethylene polymer in which the external electron donor is a mixed system comprising a selectivity control agent (SCA) and an activity limiting agent (ALA).  (para. [0093].)  Sheard teaches that the SCA may be dicyclopentyldimethoxysilane (see para. [0095], and the ALA may be isopropyl myristate (see para. [0101]).  It would have been obvious to one of ordinary skill in the art to have substituted the mixed external electron donor system in place of the single external electron donor (or simply added the ALA to the already-used cyclopentadienyl SCA) to take advantage of the benefits of a mixed donor system, namely the greater control over isotacticity of the resulting polypropylene by using the SCA, along with reduced reactor fouling by using the ALA.  (See Sheard, para. [0093].)

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763